           Case 1:20-cv-02102-VEC Document 69 Filed 01/07/21USDC          Page 1 of 1
                                                                              SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES DISTRICT COURT                                           DATE FILED: 0107/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 MSP RECOVERY CLAIMS, SERIES LLC, A                             :
 DELAWARE ENTITY,                                               :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-2102 (VEC)
                            -against-                           :
                                                                :     ORDER
 AIG PROPERTY CASUALTY COMPANY, A                               :
 NEW YORK FOR-PROFIT CORPORATION,                               :
 AIG PROPERTY CASUALTY, INC., A                                 :
 DELAWARE CORPORATION, AND                                      :
 LEXINGTON INSURANCE COMPANY, A                                 :
 DELAWARE COMPANY,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 25, 2020, Defendant AIG Property Casualty Company filed a

Motion pursuant to Federal Rule of Civil Procedure 41(d) for costs and stay pending the payment

of costs, Dkt. 24; and

        WHEREAS on October 21, 2020, the parties informed the Court that they are conferring

regarding a possible resolution of this Motion, Dkt. 63;

        IT IS HEREBY ORDERED that by no later than Friday, January 22, 2021, the parties

must file a joint letter updating the Court on the status of this issue.



SO ORDERED.
                                                            ________________________
Date: January 7, 2021                                          VALERIE CAPRONI
      New York, New York                                     United States District Judge
